                                          Case 18-50214-rlj11 Doc 893-5 Filed 01/22/19                               Entered 01/22/19 16:24:09                     Page 1 of 7


                                                          Case 18-502L8+ljLL                Claim     AL-LPart2 Filed L2105/18   Desc Exhibit           A    Page       1-   of
                                                                                                                7

      Check2l Fed Lookup lnformation
                                                      &idi-l**rda'fii'¡¡¡¡f,'6ãõ';¡¡¡riE¡irîññrorrät
                        r 220   soúfH   L2?                                                          36651
                        uriluEr¡, 1€r4s 79ût¿
                        PtsôEI
                                                                             Ju*¿erk 366s2           q+#
                                                          fAY   f
                                                                         *.[ s.           *r.*'65.215.00
                                                                                                                                         i
                                                                                                                                             l.'l   ìiG,i, irj ir';i,ii .                        d
                                              *+.i r.6l   ,235 oo..               CTNTS




                                                           RDS
                                                                                                                                                                                             o
                                                                                                                                                                                             z
                                                                                                                                                                                             I   o
                                                                                                                                                                                                 ¡
 lo
 fHE
ORDEF
            RE¡TGOR-DY(ES SÈ.YDZR, LÞ                                                                            T
                                                                                                                 t          I
                                                                                                                              L.ri   ç        CU          iv.i          i:¡i
                                                                                                                                                                               -;
                                                                                                                                                                                    i'
                                                                                                                                                                                         I

                                                                                                                                                                                         @
 OF

                                                                                                                 I                                               'ii'
                  r.OlÊË5lu¡        r:¡¡¡¡¡q5?5r:                   ?0   I   ¿?B 8tf




  trbblc9
                                      Case 18-50214-rlj11 Doc 893-5 Filed 01/22/19                           Entered 01/22/19 16:24:09                            Page 2 of 7


                                                 Case 1-8-502L8+ljLL             Claim L-IPart      2   Filed 12105/1-8 Desc Exhibit A                     Page 2 of
                                                                                                        7

       Check2l Fed Lookup lnformation
                                                    j-ffi¡iai¡iË'ru;Ëäüñäfüiffi        ¡toiiö;

ffi                 121ô sour¡. r.?7
                    PlAtrvÉw, tExÀs ?gc?2
                    Frú)lcf: û30ôl   æ&1t10
                                                                  Jì/d¿sarr(   J56s3
                                                                                            36652
                                                                                            q#3¡


                                      ....tì42    ß7E   *,r..sl   nn   CR{TS   ..a..?t.É?E.co
                                                                                                                              O ii,i ij'.í:1,T :i\jj,;iì; i,,,
                                                                                       LP
                                                  RDS
                                                                                                                                                                                       t-
                                                                                                                                        jt-I
  TO
 fHE
CFDÉF
 OF
         REAGOR.DTKES SNYDER, LP
                                                                                                                     i í" 1'ì
                                                                                                                      ":'.'   -./   O          .i-.l   iillj   :i;.,
                                                                                                                                                                       jr\\i
                                                                                                                                                                               Ï   |   !



               ü.0tËË5¿i.       r:t¡tllL5?5r:            ?OI      ¿?E &|.
                                        Case 18-50214-rlj11 Doc 893-5 Filed 01/22/19                                 Entered 01/22/19 16:24:09      Page 3 of 7


                                                     Case 18-502L8-rljLl                Claim 4L-LParf   2   Filed   L2l}5lt8   Desc Exhibit A   Page 3 of
                                                                                                             7

      Check2l Fed Lookup lnformation

tü                        1 ¡20 soufi rz?

                          rt¡s¡uEw. lExAs 7æ7¿
                          ttlOlt*; ê0ü 28Al ôl 0

                                                   _ lrYfits¡l'ltru¡I
                                                                        Jtl*asår*    366s{
                                                                                                  3665
                                                                                                  ++rF


  26J1rï,18                                                 loo.,*t     ôo   CEHTS




                                                      RDS                                    tP

 to
ftG           RE&EOR-DÍXES SÀYDER, 1,9
oãoÊR                                                                                                                ¿
 OF
                                                                                                                     I¡
                    tolËË5l|r r:¡ll]¡c5?5f;                    ?O¡ ¿?8 Êr'
                                         Case 18-50214-rlj11 Doc 893-5 Filed 01/22/19                           Entered 01/22/19 16:24:09                        Page 4 of 7


                                                 Case 18-502L8+ljLL                   Claim    4L-LPart2   Filed 1-2105/18 Desc Exhibit A                Page 4 of
                                                                                                           7

        Check2l Fed Lookup lnformation
                                                   r-"*i*ürä üi{iiiärräidi¡i*ñürrirr¡c¡å¡h

ilil    @rovsm
                          r2f) wTH t27
                          ñ¡t{ì{Êw- tÉx¡s tm72
                          fHötlÉ ttxttr æ$lê10                    JñsâBrk            36555    q+l¡¡
f-Þ rr-l                                                                                                                                                 Nl .:r-1:.:.ji
                                                                                                                          '(-.tj/;):i,Ðt\.:.!¡i{r--t,'i
                                                       i¡MUff                                                                                                                 .

G;;I                                                   oo..*nrl   oo   cÍ¡flE
                                                                                                                                   :.1          i-:.-^ r t
                                                                                                                                                    ,
                                                                                                                                                             '!lr
                                                                                                                                                           ,.i            .
                                                                                                                                                                              .l




                                                 RDS                     Err¡wÐ¡*o      TP

                                                                                                                                                                                   o
 TO
 ftiE
ORÐEfi
 OF
           .REÀGoR-   or¡(8s   SNÌDER. I,P
                                                                                                                        |)    tC>¡; :j.t itfi ,_ii,:Nj' ii.
                                                                                                                                                                                   :!



                  dolËË5..[. r:¡¡¡]¡15?5r:               ?B¡      ¿?B 8r.
                                 Case 18-50214-rlj11 Doc 893-5 Filed 01/22/19                       Entered 01/22/19 16:24:09            Page 5 of 7


                                          Case 1-8-502L8+ljLL            Claim     4L-1Part2   Filed L2105/1-8 Desc Exhibit A         Page 5 of
                                                                                               7

       Check2l Fed Lookup lnformation
                                                 ''i¡äi¡¡¡lö-.¡ir.Èö¡¡rtriffi .sif i

tñ                                 7Xn2
                               æ&rs1û                   Jtt*¡¡artr    r66s5
                                                                                   36655
                                                                                   q+#

                                atrrr.Ì2_É1t     *"*f   on   CEilrs
                                                                                                              Ð    i¡;t   ii.ç i i\i ;,,i,, r,
                                                                                                                                ;




                                           RDS                                tP

 TO
fl{€
OROEN
         REAGõT,.ÞIKÊs SIIYDER, LP
                                                                                                            ii.i oc,,Li             M ii,i ri\'ìi
 OF                                                                                            l
                                                                                               a-

                                                                                               I

               ,0tÊ855n r;l¡¡ltt          5?5.: ?0¡ ¡?B Ert
                             Case 18-50214-rlj11 Doc 893-5 Filed 01/22/19                                 Entered 01/22/19 16:24:09         Page 6 of 7


                                          case L8-502L8+l¡rL claim                        4L-tpart2   Filed   ra}ilLg   Desc Exhibir A   Page 6 of
                                                                                                      7
      Check2l Fed Lookup lnformation
                                                ¡ xerfiiiilii¡¡¡í¡brirtË¡ffir{r¡iir'rãËf.
                                                                                        36751
                                                       J$sâer*          35?s¡           +frTl

                                                                                                                            l,i; t'*.'t:Ni';,:lii
                                                                          ¡gffiælw¡
                              r.*a.rrr,                     a¡tfi       .*¡.+?6-
                                          'O;T;;T;                                  94?.00


                                          8ÐS                                      IP
to
lHE
       REÀGIR.DTTES S¡5YDER, LP
                                                                                                                                 j ;;jriii'i,; :t'\i:i
             r.QlÈ?5llF r:¡l¡l¡(9?Sr:             ?O¡ ¿?g    gd.
                                         Case 18-50214-rlj11 Doc 893-5 Filed 01/22/19                                     Entered 01/22/19 16:24:09          Page 7 of 7


                                                      Case 1-8-50218+ljLL                     Claim       At-LPartz   Filed 1210511-8 Desc Exhibit A   Page 7 of
                                                                                                                      7

      Check2l Fed Lookup lnformation

                          12æ   80l,'Í r2t                                                                36756
                          Plr¡¡vÉw.   ltfÁs   tgor2
                                                                    Jt¡*a¡a*
          TOY TA
                          PrlollÊr Êôdl Z8&1G10                                         35?s6            q+#
                                                                                                                                                                           T
    mft                                               PAYffi&ôüS
                                                                                                      q?t ôô
                                                                                                                                     i(¿i iïlì ii G ii ;r\Ì¿+i.            Õ
                                                                                                                                                                           a
 30Íut,1t                                "*..**"n-"t,l**a            ¿ö   cefiTs        rrf.+tû   _
                                                                                                                                                                           m



                                                       RE6                                        IP
m                                                                                                                                                                          ¡0
fxE         REÈGOR,.DYT¡S SI¡IITIER, lJP
                                                                                                                                   liÌ ç¡C     :,1;,r:ti   i'¿,¡ìi!' I'
                    d0 1É?5Êr         ¡:llll¡L5?5r:          ?0    I ¡?8--l!g!..Tq!.¡g!lla-
                                                                          8rf
